Proceeding on petition of county of Dade and others, for the validation of park improvement bonds, opposed by the state of Florida. From a decree of validation, the state appeals.
Affirmed.
Resolution No. 2959, adopted by the Board of County Commissioners of Dade County, Florida, on September 14, 1948, authorized the issuance of $2,000,000 in bonds, subject to an election by the freeholder voters of Dade County for the purpose of developing and improving (1) Homestead Bay Front Park; (2) Crandon Park; and (3) Haulover Beach Park (formerly North Dade County Park) and providing recreational facilities therein. Detailed recreational facilities are enunciated and fully described in the Resolution. Pursuant to notice an election was held on November 2, 1948, resulting in 27,836 freeholders of Dade County voting in favor of the issuance of bonds and 25,571 voting against the issuance of bonds. Qualified electors residing in Dade County, who at the time of the election were freeholders, were 105,311.
A petition was filed in the Circuit Court of Dade County praying for an order confirming or validating the $2,000,000 of bonds and identified therein as "Park Improvement Bonds". The steps prescribed by law were taken, ultimately resulting in a decree of validation in the court below, and the State of Florida appealed therefrom and posed for adjudication the same questions considered by this Court in a companion case wherein bonds were validated for the construction of five bridges as a part of the road system of Dade County. Our study of the two cases points to the conclusion that they are similar in many respects and controlled by the same principles of law.
The decree appealed from is affirmed on the authority of the companion case of State of Florida v. County of Dade, Florida et al., Fla., 39 So. 2d 807.
Affirmed.
ADAMS, C.J., and TERRELL, THOMAS, SEBRING and HOBSON, JJ., concur.
BARNS, J., not participating. *Page 919